444 So. 2d 1159 (1984)
David GRAVAS D/B/a Land O'Lots Realty, Appellant,
v.
The MACKLE COMPANY, INC., a Florida Corporation; Farrand Corporation; and Francisco Zayas, Appellees.
No. 83-92.
District Court of Appeal of Florida, Third District.
February 14, 1984.
Shutts & Bowen and Phillip G. Newcomm and Karen H. Curtis, Miami, for appellant.
Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin and Joel S. Perwin, Sams, Gerstein, Ward, Newman & Beckham and Frank Newman, Miami, for appellees.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
On examination of the record, we find that the movant failed to demonstrate conclusively an absence of genuine issues of fact as to any material issue; summary judgment was therefore inappropriate. See Hopkins v. Gibson Furniture, Inc., *1160 312 So. 2d 499 (Fla. 2d DCA 1975). Genuine issues of fact may arise even on undisputed facts where different inferences may reasonably be drawn therefrom. Dawson v. Scheben, 351 So. 2d 367 (Fla. 4th DCA 1977); Benson v. Atwood, 177 So. 2d 380 (Fla. 1st DCA 1965).
Reversed and remanded.